Citation Nr: 0639204	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-13 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
(back) disability.

2.  Entitlement to an increased rating for internal 
derangement of the knee, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased rating for degenerative joint 
disease, patellar femoral syndrome, and chondromalacia of the 
left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The veteran had active service from September 1971 to August 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The RO issued its last supplemental statement of the case 
(SSOC) in this appeal in September 2005.  The Board notes 
that at the time the SSOC was issued the veteran had not been 
provided notice regarding the determination of a disability 
rating (an increased rating).  In March 2006, the veteran was 
provided additional notice of the five elements of service-
connection claims as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Specifically, this March 
2006 letter included notice regarding the determination of a 
disability rating.  As indicated, however, this notice was 
provided after the last issued supplemental statement of the 
case, making it post-decisional, and contra Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Upon remand, the 
RO should issue a supplemental statement of the case 
regarding the veteran's claims on appeal.

Regarding the veteran's claim that she has a back disability 
secondary to her service-connected disabilities of the knee, 
the Board finds that an additional VA examination is 
required.  The Board finds the June 2003 examination 
inadequate as the examiner did not have access to the 
veteran's claims file.  In addition, the examiner did not 
clearly indicate whether the veteran' service-connected 
disabilities of the left knee aggravated a back disability. 

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for her disabilities of the left  
knee and back disability should be 
obtained and made part of the record.

2.  The RO should schedule the veteran 
for a VA examination to determine if the 
veteran has a back disability secondarily 
related to her service-connected 
disabilities of the left knee.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current back 
disability is proximately due to or 
worsened by her service-connected left 
knee disability.  

3.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran should be furnished 
a supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision by the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  See 38 C.F.R. 
§ 20.1100(b).


